FILED
                            NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30003

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00099-RHW

  v.
                                                 MEMORANDUM *
SHERARD W. HENDERSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Sherard W. Henderson appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Henderson contends that the district court abused its discretion by denying

his motion to reduce his sentence. He asserts that, by denying the motion on the

basis of his criminal history, the district court improperly double counted his

criminal history. Contrary to Henderson’s contention, the district court properly

denied his motion based on public safety considerations. See U.S.S.G. § 1B1.10

cmt. n.1(B)(ii); United States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir. 2010).

      AFFIRMED.




                                          2                                       12-30003